DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 34-37, 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 34, the closest prior arts, Goderiaux et al. (U.S. Pat. No. 7,993,694) discloses the claimed stirring device (Figure 1) except for the blade shaped to lift food from the leading edge to a trailing edge of a blade, or having a leading edge shaped to urge food inwardly. FIG. 14 and paragraph [0112] of Goderiaux describes an arm 19 in front of a blade 18 that pushes food outwardly where the lifter means 130 and the turnover means 13 at the outer edge of the blade 18 acts on it. De Longhi (WO2016/199087 A1) reference discloses the claimed stirring device (Abstract and Figure 3) except for wherein the blade terminates in a scraper having an axially extending end face which extends concentrically of the shaft, wherein the end face is arranged to be closely adjacent an inner peripheral surface of the bowl in use. However, De Longhi does not disclose a blade of a stir tool having a leading edge shaped along its length so as to urge food inwardly towards the shaft. In contrast, it can be seen from the figures that at least a part of the leading edge of the blades in each embodiment is shape to direct food outwardly away from the shaft. Futhermore, De Longhi does not disclose or suggest a stirring tool having a blade terminating in a scraper with an axially extending end face concentric with the shaft. De Longhi shows a blade which simply terminates adjacent the periphery of the container. In some embodiments, the end 34 of the blade 24 cooperates with a 'peripheral cleaner' 35 or 'stirrer' 20. These elements are attached to the interior of the container (Figure 4), and are not provided as part of the stir tool. These elements function to clean the end 34 of the blade as the tool rotates with respect to the 
Claims 35-37, 39-43 directly or indirectly depend on Claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774